DETAILED ACTION 
EXAMINER’S AMENDMENT
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on 02/02/2021.
2.    The application has been amended as follows:
In the claims:
1. (Currently amended) A pixel defining layer, comprising: a rectangular display area; and a non-display area at a periphery of the rectangular display area, wherein a width of the non-display area at a corner of the non-display area is wider than a width of the non-display area at middle of an edge of the non-display area, wherein the non-display area comprises a first rectangular non-display area surrounding the rectangular display area and a plurality of second L-shaped non-display areas located outside corners of the first rectangular non-display area, the plurality of second L-shaped non-display areas are spaced apart from each other; wherein the display area comprises a plurality of pixel units, wherein the non-display area comprises a plurality of dummy pixel units, a quantity of the dummy pixel units in a width direction at the corner of the non-display area is greater than a quantity of the dummy pixel units in a width direction at the middle 
3. 	The following is an examiner’s statement of reasons for allowance: the prior art of record has neither anticipated nor rendered obvious all limitations of base claims 1,6, and 19 (where the method has similar limitations to device claim 6) including “a rectangular display area; a non-display area at a periphery of the rectangular display area; wherein the non-display area comprises a first rectangular non-display area and a plurality of second L-shaped non-display areas located outside corners of the first rectangular non-display area, the plurality of second L-shaped non-display areas spaced apart from each other.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/           Examiner, Art Unit 2892